Exhibit 10.1

PERFORMANCE-BASED RESTRICTED STOCK UNIT AWARD AGREEMENT

EXCO RESOURCES, INC.

AMENDED AND RESTATED 2005 LONG-TERM INCENTIVE PLAN

1. Award of Restricted Stock Units. Pursuant to the EXCO Resources, Inc. Amended
and Restated 2005 Long-Term Incentive Plan (the “Plan”) for Employees,
Consultants, and Outside Directors of EXCO Resources, Inc., a Texas corporation
(the “Company”), and its Subsidiaries, the Company grants to

 

 

(the “Participant”)

an Award of Restricted Stock Units in accordance with Section 6.7 of the Plan.
The target number of Restricted Stock Units being granted under this
Performance-Based Restricted Stock Unit Award Agreement (this “Agreement”) is
            (            ) units (the “Target Units”), with the maximum number
of Restricted Stock Units granted under this Agreement being
            (            ) units (all such units being referred to herein as,
the “Awarded Units”)). Each Awarded Unit shall be a notional share of Common
Stock, with the value of each Awarded Unit being equal to the Fair Market Value
of a share of Common Stock at any time. The “Date of Grant” of this Award is
July 1, 2014.

2. Subject to Plan; Definitions. This Agreement is subject to the terms and
conditions of the Plan, and the terms of the Plan shall control to the extent
not otherwise inconsistent with the provisions of this Agreement. To the extent
the terms of the Plan are inconsistent with the provisions of the Agreement,
this Agreement shall control. This Agreement is subject to any rules promulgated
pursuant to the Plan by the Board or the Committee and communicated to the
Participant in writing. Unless defined herein, the capitalized terms used herein
that are defined in the Plan shall have the same meanings assigned to them in
the Plan.

3. Vesting of Awarded Units; Time of Delivery of Shares. Awarded Units which
have become vested pursuant to the terms of this Section 3 are collectively
referred to herein as “Vested Units.” All other Awarded Units are collectively
referred to herein as “Unvested Units.” The Participant shall be eligible to
receive shares of Common Stock with respect to the Vested Units in accordance
with Section 4 below.

a. Except as specifically provided in this Agreement and subject to certain
restrictions and conditions set forth in the Plan, the Awarded Units will vest
on the third anniversary of the Date of Grant (the “Vesting Date”) subject to
the achievement of the performance criteria and the terms and conditions set
forth in Exhibit A.

b. Notwithstanding the foregoing, the Awarded Units shall become Vested Units
upon a Change in Control, provided the Participant is still employed by (or, if
the Participant is a Consultant or an Outside Director, providing services to)
the Company as of the Change in Control based on the achievement of the
performance criteria set forth in Exhibit A, determined as of the closing date
of the Change in Control, and subject to terms and conditions set forth in
Exhibit A.



--------------------------------------------------------------------------------

4. Payment with Respect to Vested Units. The Company shall convert the Vested
Units into the number of whole shares of Common Stock equal to the number of
Vested Units, as soon as administratively practicable following the
determination by the Committee that the vesting conditions set forth in Exhibit
A have been achieved, and in no event later than two and a half (2 1⁄2) months
following the close of the calendar year in which the Awarded Units become
Vested Units. Vested Units may be converted only with respect to full shares,
and no fractional share of Common Stock shall be issued. Notwithstanding
anything herein to the contrary, if the Participant incurs a Termination of
Service for any reason after the Vesting Date, but prior the date the Vested
Units are converted into shares of Common Stock pursuant to this Section 4, the
Participant shall not forfeit the Awarded Units by reason of such Termination of
Service to the extent such Awarded Units would have otherwise vested in
accordance with Section 3 above on the Vesting Date.

5. Forfeiture of Awarded Units. Unvested Units shall be forfeited on the earlier
of (i) the Vesting Date, to the extent the performance conditions set forth in
Exhibit A have not been satisfied and the Awarded Units have not vested in
accordance with Section 3, and (ii) subject to Section 3, upon the Participant’s
Termination of Service for any reason other than the Participant’s death or
Total and Permanent Disability. Upon forfeiture, all of the Participant’s rights
with respect to the forfeited Awarded Performance Shares and Awarded Units shall
cease and terminate, without any further obligations on the part of the Company.
Notwithstanding anything to the contrary provided herein, if the Participant
incurs a Termination of Service due to his or her death or his or her Total and
Permanent Disability, the Unvested Units shall not be forfeited upon such
Termination of Service, and the Participant shall be treated as if he or she is
continuing to provide services for purposes of applying the vesting provisions
set forth in Section 3 above and on Exhibit A.

6. Nonassignability. The Awarded Units are not assignable or transferable by the
Participant except by will or by the laws of descent and distribution.

7. Rights of a Shareholder; Voting. The Participant will have no rights as a
shareholder with respect to any Awarded Units covered by this Agreement until
the issuance of shares of Common Stock. The Participant will have no rights to
vote with respect to any Awarded Units covered by this Agreement until the
issuance of shares of Common Stock.

8. Adjustment to Number of Awarded Units. The number of Awarded Units shall be
subject to adjustment in accordance with Articles 11-13 of the Plan; provided,
however, that any fractional shares resulting from such adjustment shall be
eliminated. Any adjustments determined by the Board shall be final, binding and
conclusive.

9. No Fractional Shares. No fractional shares of capital stock shall be issued
pursuant to this Agreement. The Board may determine whether cash, other awards,
or other property shall be issued or paid in lieu of any fractional share(s)
resulting from any adjustment(s) or whether such fractional shares and/or any
rights thereto shall be forfeited or otherwise eliminated.

10. Notice. Any communication(s) to be given hereunder by either party to the
other shall be deemed to have been duly given if given in writing and personally
delivered or sent by mail, registered or certified, postage prepaid with return
receipt requested, or via fax as follows:

 

Company:

  

EXCO Resources, Inc.

Attn: Chief Financial Officer

12377 Merit Drive, Suite 1700

Dallas, TX 75251

Fax: (214) 368-2087

 

- 2 -



--------------------------------------------------------------------------------

With a copy to:

  

EXCO Resources, Inc.

Attn: General Counsel

12377 Merit Drive, Suite 1700

Dallas, TX 75251

Fax: (214) 368-2087

Notice to the Participant shall be addressed and delivered as set forth on the
signature page.

Notices delivered personally shall be deemed communicated as of actual receipt;
mailed notices shall be deemed communicated as of three (3) days after mailing.
A fax shall be deemed communicated on the date it is actually received.

11. Entire Agreement; Modification. This Agreement together with the Plan
terminates, supersedes, and replaces all prior written and oral agreements
between the parties hereto with respect to the subject matter of this Agreement
and constitutes a complete and exclusive statement of the terms of the agreement
by and among the parties hereto with respect to the subject matter of this
Agreement. All prior negotiations and agreements between the parties with
respect to the subject matter hereof are merged into this Agreement. Each party
to this Agreement acknowledges that no representations, inducements, promises,
or agreements, orally or otherwise, have been made by any party or by anyone
acting on behalf of any party, which are not embodied in this Agreement or the
Plan and that any agreement, statement or promise that is not contained in this
Agreement or the Plan shall not be valid or binding or of any force or effect.
This Agreement may not be amended, restated, supplemented, or otherwise modified
except by a written agreement executed by any and all parties to be charged with
or otherwise affected by any such amendment. Notwithstanding the preceding
sentence, the Company may amend the Plan to the extent permitted by the Plan.

12. Assignments, Successors, and No Third-Party Rights. Neither this Agreement
nor any portion hereof may be assigned by the Participant without the prior
express written consent of the Company. This Agreement shall be binding upon and
inure to the benefit of the parties hereto and their respective heirs,
successors, and permitted assigns. Nothing expressed or referred to in this
Agreement shall be construed to give any party other than the parties to this
Agreement any legal or equitable right, remedy, or claim under or with respect
to this Agreement or any provision of this Agreement. This Agreement and all of
its provisions and conditions are for the sole and exclusive benefit of the
parties to this Agreement and the successors, heirs, personal representatives,
and permitted assigns of the parties hereto.

13. No Right to Continue Service or Employment. Neither this Agreement nor any
action taken hereunder shall be construed to confer upon the Participant the
right to continue in the employ or to provide services to the Company or any
Subsidiary, whether as an Employee or as a Consultant or as an Outside Director,
or interfere with or restrict in any way the right of the Company or any
Subsidiary to discharge the Participant as an Employee, Consultant, or Outside
Director at any time.

14. Specific Performance. The parties acknowledge that remedies at law will be
inadequate remedies for breach of this Agreement and consequently agree that
this Agreement shall be enforceable by specific performance. The remedy of
specific performance shall be cumulative of all of the rights and remedies at
law or in equity of the parties under this Agreement.

15. Jurisdiction; Service of Process; Governing Law. Any action or other
proceeding seeking to enforce any provision of, or based on any right arising
out of, this Agreement may be brought against any of the parties in the courts
of the State of Texas and each of the parties consents to the jurisdiction of
such court(s) (and of the appropriate appellate courts) in any such action or
other proceeding and waives any objection to venue laid therein. The validity,
construction, interpretation, and effect of this Agreement shall be exclusively
governed by and determined in accordance with the laws of the State of Texas
without regard to conflict of laws principles.

 

- 3 -



--------------------------------------------------------------------------------

16. Participant’s Representations. Notwithstanding any of the provisions hereof,
the Participant hereby agrees that the Company will not be obligated to issue
any shares of Common Stock to the Participant hereunder, if the issuance of such
shares shall constitute a violation by the Participant or the Company of any
provision of any applicable law or regulation of any governmental authority. Any
determination in this connection by the Company shall be final, binding, and
conclusive. The rights and obligations of the Company and the rights and
obligations of the Participant are subject to all applicable laws, rules, and
regulations.

17. Investment Representation. Unless the shares of Common Stock are issued to
the Participant in a transaction registered under applicable federal and state
securities laws, by his or her execution hereof, the Participant represents and
warrants to the Company that all Common Stock which may be acquired hereunder
will be acquired by the Participant for investment purposes for his or her own
account and not with any intent for resale or distribution in violation of
federal or state securities laws. Unless the Common Stock is issued to him in a
transaction registered under the applicable federal and state securities laws,
all certificates issued with respect to the Common Stock shall bear an
appropriate restrictive investment legend and shall be held indefinitely, unless
they are subsequently registered under the applicable federal and state
securities laws or the Participant obtains an opinion of counsel, in form and
substance satisfactory to the Company and its counsel, that such registration is
not required.

18. Participant’s Acknowledgments. The Participant acknowledges that a copy of
the Plan has been made available for his or her review by the Company, and
represents that he or she is familiar with the terms and provisions thereof, and
hereby accepts this Award subject to all the terms and provisions thereof. The
Participant hereby agrees to accept as binding, conclusive, and final all
decisions or interpretations of the Committee or the Board, as appropriate, upon
any questions arising under the Plan or this Agreement.

19. Severability; Reformation. In the event that any sentence, paragraph,
provision, section, or article of this Agreement is declared to be void by a
court of competent jurisdiction, such sentence, paragraph, provision, section,
or article shall be deemed severed from the remainder of this Agreement and the
balance of this Agreement shall remain in effect. In the event any court of
competent jurisdiction holds any provision of this Agreement to be invalid,
unenforceable, and/or unreasonable as written, the court may reform the
Agreement to make it valid, enforceable, and reasonable and the Agreement shall
remain in full force and effect as reformed by the court.

20. Covenants and Agreements as Independent Agreements. Each of the covenants
and agreements that are set forth in this Agreement shall be construed as a
covenant and agreement independent of any other provision of this Agreement. The
existence of any claim or cause of action of the Participant against the
Company, whether predicated on this Agreement or otherwise, shall not constitute
a defense to the enforcement by the Company of the covenants and agreements that
are set forth in this Agreement.

21. Fees and Expenses. If any civil action, whether at law or in equity, is
necessary to enforce or interpret any of the terms of this Agreement, the
prevailing party shall be entitled to reasonable attorneys’ fees, court costs,
and other reasonable expenses of litigation, in addition to any other relief to
which such party may be entitled.

 

- 4 -



--------------------------------------------------------------------------------

22. Time of the Essence. With regard to all dates and time periods set forth or
referred to in this Agreement, time is of the essence.

23. Waiver. Neither the failure to exercise, nor any delay by any party in
exercising, any right, power, or privilege under this Agreement shall operate as
a waiver of such right, power, or privilege, and no single or partial exercise
of any such right, power, or privilege shall preclude any other or further
exercise of such right, power, or privilege or the exercise of any other right,
power, or privilege. To the maximum extent permitted by applicable law, (a) no
claim or right arising out of this Agreement may be discharged by one (1) party,
in whole or in part, by a waiver or renunciation of the claim or right unless in
writing signed by each other party hereto, (b) no waiver that may be given by
any party hereto shall be applicable except in the specific instance when and
for which such waiver is given, and (c) no notice to or demand on one (1) party
shall be deemed to be a waiver of any obligation of such party or of the right
of the party giving such notice or demand to take further action without notice
or demand as provided in this Agreement.

24. Section Headings; Construction. The headings of Sections in this Agreement
are provided for convenience only and shall not affect the construction or
interpretation of this Agreement. All references to “Section” or “Sections”
refer to the corresponding Section or Sections of this Agreement. All words used
in this Agreement shall be construed to be of such gender or number as the
circumstances require. Unless otherwise expressly provided, the word “including”
does not limit the preceding words or terms.

25. Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed to be an original copy of this Agreement and all
of which, when taken together, shall be deemed to constitute one (1) and the
same agreement.

26. Tax Requirements. The Participant is hereby advised to consult immediately
with his or her own tax advisor regarding the tax consequences of this
Agreement. The Company or, if applicable, any Subsidiary (for purposes of this
Section 26, the term “Company” shall be deemed to include any applicable
Subsidiary), shall have the right to deduct from all amounts paid in cash or
other form in connection with the Plan, any Federal, state, provincial, local,
or other taxes required by law to be withheld in connection with this Award. The
Company may, in its sole discretion, also require the Participant receiving
shares of Common Stock issued under the Plan to pay the Company the amount of
any taxes that the Company is required to withhold in connection with the
Participant’s income arising with respect to this Award. Such payments shall be
required to be made when requested by Company and may be required to be made
prior to the delivery of any certificate representing shares of Common Stock.
Such payment may be made (i) by the delivery of cash to the Company in an amount
that equals or exceeds (to avoid the issuance of fractional shares under
(iii) below) the required tax withholding obligations of the Company; (ii) if
the Company, in its sole discretion, so consents in writing, the actual delivery
by the Participant to the Company of shares of Common Stock, other than shares
that the Participant has acquired from the Company within six (6) months prior
thereto, which shares so delivered have an aggregate Fair Market Value that
equals or exceeds (to avoid the issuance of fractional shares under (iii) below)
the required tax withholding payment; (iii) if the Company, in its sole
discretion, so consents in writing, the Company’s withholding of a number of
shares to be delivered upon the vesting of this Award, which shares so withheld
have an aggregate Fair Market Value that equals (but does not exceed) the
required tax withholding payment; or (iv) any combination of (i), (ii), or
(iii). The Company may, in its sole discretion, withhold any such taxes from any
other cash remuneration otherwise paid by the Company to the Participant.

 

- 5 -



--------------------------------------------------------------------------------

27. Code Section 409A. This Agreement is intended to be interpreted and applied
so that the payments and benefits set forth herein shall either be exempt from
the requirements of Code Section 409A, or shall comply with the requirements of
Code Section 409A, and, accordingly, to the maximum extent permitted, this
Agreement shall be interpreted to be exempt from or in compliance with Code
Section 409A. Notwithstanding anything in this Agreement, a Termination of
Service shall not be deemed to have occurred for purposes of any provision of
this Agreement providing for the payment of any amounts or benefits that
constitute “non-qualified deferred compensation” within the meaning of Code
Section 409A unless such termination is also a “separation from service” within
the meaning of Code Section 409A. Notwithstanding any provision in this
Agreement to the contrary, if on his Termination of Service, the Participant is
deemed to be a “specified employee” within the meaning of Code Section 409A, any
payments or benefits due upon such Termination of Service that constitutes a
“deferral of compensation” within the meaning of Code Section 409A and which do
not otherwise qualify under the exemptions under Treas. Reg. § 1.409A-1
(including without limitation, the short-term deferral exemption and the
permitted payments under Treas. Reg. § 1.409A-1(b)(9)(iii)(A)), shall be delayed
and paid or provided to the Participant on the earlier of the date which
immediately follows six (6) months after the Participant’s separation from
service or, if earlier, the date of the Participant’s death.

28. Dispute Resolution; Arbitration; Emergency Relief. All claims, disputes, and
controversies of any kind, character, and nature between any parties to this
Agreement relating to or arising out of or in connection with this Agreement or
any transaction(s) contemplated by this Agreement as to the construction,
validity, interpretation, meaning, performance, non-performance, enforcement,
operation, or breach shall be submitted to arbitration pursuant to the following
procedures:

a. After a claim, dispute, or controversy arises, any such party may, in a
written notice delivered to the other party to this Agreement, demand such
arbitration and name the arbitrator (who shall be an impartial person) appointed
by the demanding party in such notice together with a statement of the matter(s)
claimed or in dispute or controversy.

b. Within thirty (30) calendar days after receipt of such demand, the other
party to this Agreement shall, in a written notice delivered to the demanding
party, name the arbitrator (who shall be an impartial person) appointed by the
receiving party. If any party to this Agreement fails to name and appoint an
arbitrator, then the arbitrator of such party shall be named and appointed by
the American Arbitration Association (the “AAA”). The two arbitrators so
appointed shall name and appoint a third arbitrator (who shall be an impartial
person) within thirty (30) calendar days or, if the two arbitrators so appointed
shall fail to name a third arbitrator within such thirty (30) day period, the
third arbitrator shall be named and appointed by the AAA. If any arbitrator
appointed hereunder shall die, resign, refuse, or become unable to act before an
arbitration decision is rendered, then the vacancy shall be filled by the method
set forth in this Section 28(b) for the original appointment of such arbitrator.

c. Each party shall bear its own arbitration costs and expenses. The arbitration
hearing shall be held in Dallas, Texas at a location designated by a majority of
the arbitrators. The Commercial Arbitration Rules of the American Arbitration
Association shall be incorporated by reference at such hearing and the
substantive laws of the State of Texas (without regard to conflict of laws
principles) shall apply.

d. The arbitration hearing shall be concluded within ten (10) calendar days
unless otherwise ordered by the arbitrators and a written award thereon shall be
made within fifteen (15) calendar days after the close of submission of
evidence. An award rendered by a majority of the arbitrators appointed pursuant
to this Agreement shall be final and binding on all parties to the proceeding,
shall resolve the question of costs of the arbitrators and all related matters,
and judgment on such award may be entered and enforced by either party in any
court of competent jurisdiction.

 

- 6 -



--------------------------------------------------------------------------------

e. Except as set forth in Section 28(g), the parties to this Agreement agree,
intend, and expressly stipulate that the provisions of this Section 28 shall be
a complete defense to any suit, action, or proceeding instituted in any federal,
state, or local court or before any administrative tribunal with respect to any
claim, controversy, or dispute relating to or arising out of or in connection
with this Agreement or any transaction(s) contemplated by this Agreement. The
arbitration provisions of this Agreement shall, with respect to any such claim,
controversy, or dispute, survive the termination or expiration of this
Agreement.

f. No party to an arbitration may disclose the existence or results of any
arbitration hereunder without the prior express written consent of the other
party to this Agreement nor shall any party to an arbitration disclose to any
third party any confidential information disclosed by any other party to such
arbitration in the course of an arbitration hereunder without the prior express
written consent of such other party.

g. Notwithstanding anything in this Section 28 to the contrary, any party may
seek from a court any provisional remedy that may be necessary to protect any
rights or property of such party pending the establishment of the arbitral
tribunal or its determination of the merits of the claim, controversy, or
dispute or to enforce the rights of such party under this Section 28.

* * * * * * * * * *

[Remainder of Page Intentionally Left Blank.

Signature Page Follows]

 

- 7 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by its
duly authorized officer, and the Participant, to evidence his or her consent and
approval of all the terms hereof, has duly executed this Agreement, as of the
date specified in Section 1 hereof.

 

COMPANY: EXCO RESOURCES, INC. By:  

 

Name:   Mark F. Mulhern Title:   Executive Vice President and Chief Financial
Officer PARTICIPANT:

 

Signature Name:  

 

Address:  

 

 

 

Signature Page to Performance-Based

Restricted Stock Unit Award Agreement